Citation Nr: 0933015	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to 
service-connected degenerative disc disease of the lumbar 
spine.

2.  Entitlement to service connection for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.  In March 2006 and August 2007, the Board remanded 
the claims on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the claims on appeal were remanded a second 
time to afford the Veteran proper notice and a VA examination 
that considered whether his claim for service connection for 
a cervical spine disability is secondary to his service-
connected lumbar spine disability.  Although the Veteran was 
sent a notice letter in October 2007, it did not contain the 
elements necessary to establish service connection on a 
secondary basis as requested in the remand.  Additionally, 
the Board acknowledges that the Veteran was afforded a VA 
examination in December 2008 in which the examiner opined 
that it was less likely as not that the cervical spine 
condition was caused by or a result of military service and 
that the cervical spine condition was not related to the 
service-connected lumbar condition.  However, although the 
examiner provided rationale for the opinion that the cervical 
spine disability was less likely as not related to military 
service, no rationale was provided for the opinion that the 
cervical spine disability was not related to the service-
connected lumbar spine disability.  Thus, the December 2008 
VA examination is inadequate upon which to base a decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that 
a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  Moreover, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Consequently, a remand is 
necessary to afford the Veteran proper notice and to obtain 
an opinion with a rationale.  

With regard to the claim for TDIU, the Board notes that, 
after the remand in August 2007, the Veteran submitted 
another Form 21-8940 in October 2007indicating that he is 
unemployable due to his service-connected lumbar spine and 
that he last worked in August 1999.  He stated that he had 
low back pain when he lasted worked that affected his job 
performance.  A February 2000 Social Security Administration 
(SSA) document, reflecting that the Veteran is receiving SSA 
for chronic brain syndrome and cardiomyopathies, has been 
obtained and is in the claims file.  The Veteran has not 
worked since 1999.  At present, his service-connected lumbar 
spine is rated 40 percent disabling and his service-connected 
right lower extremity neuropathy associated with his lumbar 
spine disability is rated 10 percent disabling, bringing his 
combined disability rating to 50 percent.  Therefore, the 
requirements for TDIU are not met under section 4.16(a) of VA 
regulations, and TDIU may only be assigned on an extra-
schedular basis by the Director of Compensation and Pension.  
38 C.F.R. § 4.16(b).  The Board concludes that the issue of 
TDIU must be deferred until the RO has completed the 
development ordered below regarding the issue of service 
connection for degenerative joint disease of the cervical 
spine.  Thereafter, the RO should reconsider the claim for 
TDIU either under section 4.16(a) or 4.16(b) whichever is 
applies.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for degenerative 
joint disease of the cervical spine, to 
include as secondary to his service 
connected degenerative disc disease of the 
lumbar spine.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
Veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disabilities are secondary to.  

2.  Obtain and associate with the claims 
file all relevant VA treatment records 
dated from October 2006 to the present.  

3.  After the development requested above 
has been undertaken, please schedule the 
Veteran for a VA examination to evaluate 
his cervical spine disability.  A copy of 
the claims folder and this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should opine as to the 
relationship, if any, between the 
Veteran's service-connected degenerative 
disc disease of the lumbar spine and his 
cervical spine disability.  To the extent 
possible, the examiner should opine 
whether the Veteran's current cervical 
spine disability was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected 
degenerative disc disease of the lumbar 
spine and, if so, to what degree.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  In addition to 
readjudicating the issue of service 
connection for degenerative joint disease 
of the cervical spine, the RO should 
readjudicate the issue of TDIU under 
section 4.16(a) or (b), as appropriate.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

